US Bank N.A. v Calle (2020 NY Slip Op 02075)





US Bank N.A. v Calle


2020 NY Slip Op 02075


Decided on March 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-07515
 (Index No. 30461/09)

[*1]US Bank National Association, etc., respondent,
vDaniel Calle, appellant, et al., defendants.


Lizarraga Law Firm, PLLC, Jackson Heights, NY (William R. Lizarraga of counsel), for appellant.
Gross Polowy, LLC, Westbury, NY (Ross Eisenberg, Stephen J. Vargas, and Richard Kwon of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Daniel Calle appeals from a decision of the Supreme Court, Queens County (Janice A. Taylor, J.), dated June 9, 2017.
ORDERED that the appeal is dismissed, with costs.
The paper appealed from is designated "MEMORANDUM" and directs the parties to "[s]ettle order" (see Funk v Barry , 89 NY2d 364, 367). Thus, the paper appealed from constitutes a decision, not an order. The appeal from the decision must be dismissed, as no appeal lies from a decision (see  CPLR 5512[a]; Schicchi v J.A. Green Constr. Corp ., 100 AD2d 509).
DILLON, J.P., DUFFY, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court